           Case 2:21-cv-00080-RAJ-BAT Document 24 Filed 04/09/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8

 9                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
10
                                     AT SEATTLE
11
     JANE HINRICHS, JEFFREY HART,
12
                              Plaintiffs,             CASE NO. 2:21-cv-00080-RAJ-BAT
13
            v.                                        ORDER GRANTING MOTION
14                                                    TO SEVER AND REMAND
     LEANNE BURWELL, LOUIS G.
15
     BURWELL, ALLSTATE PROPERTY
16   AND CASUALTY INSURANCE
     COMPANY,
17
                              Defendants.
18
           The Court, having reviewed the Report and Recommendation of the Honorable
19
     Brian A. Tsuchida, United States Magistrate Judge, the objections or responses to that,
20
     and the remaining record, finds and ORDERS:
21
           1.     The Report and Recommendation is ADOPTED;
22

23



     ORDER GRANTING MOTION TO SEVER
     AND REMAND - 1
          Case 2:21-cv-00080-RAJ-BAT Document 24 Filed 04/09/21 Page 2 of 2




 1         2.    Defendant Allstate Insurance Company’s Motion to Sever (Dkt. 6) is

 2   GRANTED; Plaintiffs’ claim against Defendants Leanne Burwell and Louis Burwell is
 3   SEVERED AND REMANDED to King County Superior Court.
 4
           3.    This case is reassigned to Judge Tsuchida for further proceedings.
 5
           4.    The Clerk shall send a copy of this Order to the parties and to Judge
 6
     Tsuchida.
 7
                 Dated this 9th day of April, 2021.
 8

 9

10
                                                      A
                                                      The Honorable Richard A. Jones
11                                                    United States District Judge

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER GRANTING MOTION TO SEVER
     AND REMAND - 2
